EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeremy Mereness on 5/2/22.

The application has been amended as follows: 

Claims:

1. An automated system for laser-assisted removal of a dermatological condition from skin, the system comprising: 
a robot arm assembly, including a robot arm, and a laser head with an image acquisition device and at least one proximity sensor, said laser head coupled to the robot arm and configured to emit a laser beam to remove the dermatological condition;
a processing unit, with a memory in communication therewith, that generates and stores a virtual model of a skin surface area of a patient to be treated, based on pre-input patient-related data stored in the memory, the skin surface area to be treated including the dermatological condition to be removed,
said virtual model comprising a two-dimensional representation of the skin surface area to be treated, the two-dimensional representation including a plurality of equal-sized sub-areas arranged into a grid, each sub-area of said sub-areas corresponding to an individual skin portion of the skin surface area to be treated, 
a size of each sub-area of the virtual model and each corresponding individual skin portion of the skin surface area to be treated being one square inch, and
the processing unit further configured to perform dimensional calculations for each sub-area of the virtual model, including an amount of spatial deviation for correcting errors caused by skin surface irregularities and/or a degree of curvature of the skin surface area to be treated; and
a controlling unit that issues a series of real-time feedback-based commands to the robot arm assembly, based on said virtual model, based on a series of parameter data which the controlling unit is configured to receive from the at least one proximity sensor, and based on the image acquisition device for each individual portion of skin defined within the boundaries of the skin surface area to be treated.

Abstract:
A system for automated laser-assisted dermatological treatment is provided, the system comprises a robot arm assembly, comprising a laser head coupled to the robot arm and a controlling unit. The system is configured to remove an undesirable dermatological condition from skin by directing laser energy to a pre-defined skin surface area intended for treatment essentially in an absence of human attendance. A method for real-time controlling an automated laser-assisted removal of undesirable dermatological condition from skin implemented by a system and a computer program product for causing the computer to execute the method are further provided.

Specification:
Before the Field of the Invention section, the following paragraph will be added.

CROSS-REFERENCE TO RELATED APPLICATIONS
The present application is a continuation of U.S. Application Serial No. 15/337,112, filed October 28th, 2016, which claims the benefit under 35 U.S.C. § 119 of Finnish application No. FI 20155784, filed on November 5th, 2015. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 The prior art does not reasonably teach, suggest or render obvious, either alone or in combination, claim 1 taken as a whole. The closest prior art is Gildenberg, yet it fails to teach that the virtual model comprises equal-sized sub-areas arranged into a grid, a size of each sub-area being one square inch, the processing unit configured to perform dimensional calculations for each sub-area, including an amount of spatial deviation for correcting errors caused by skin surface irregularities or a degree of curvature of the skin surface area to be treated, in combination with the other limitations of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792